FINDINGS OF FACT.
On the basis of the original return filed by the petitioner for the taxable year, the Commissioner determined,- assessed, and collected tax in the amount of $603.89. Of this amount $518.76 was refunded on February 23, 1923. Subsequently, the case was reopened, and the Commissioner then determined that the true tax liability for the year in question was $555.73, and that the refund had been made in error. On such redetermination the taxpayer was indebted to the Treasury in the amount of the true tax liability, plus the refund, minus the $603.89 paid when the return was filed, or $470.60.
On October 14, 1925, the parties stipulated that the true tax liability for the year 1918 was $555.73, and that the only remaining issue was whether the taxpayer had received a refund payment on account of the tax paid for such year in the amount of $518.76. On February 23, 1923, a disbursing clerk of the Bureau of Internal Revenue issued check No. 217063, payable to the order of the taxpayer, in the amount of $518.76. Subsequently such check, indorsed with her name, was deposited in the Areola State Bank of Areola, Ill., and collected by that bank through the Continental and Commercial National Bank and the Federal Reserve Bank of Chicago.

The deficiency is $J¡>70.60. Order will he entered accordingly.